3333DETAILED ACTION
	This Office action is responsive to communication received 09/14/2021 – application papers received; 11/22/2021 – preliminary amendment, including amended specification and replacement drawings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/22/2021 as replacement sheets.  These drawings are acceptable.
Specification
The amendment to the specification, received 11/22/2021, has been approved for entry.
Status of Claims
	Claims 1-20 are pending.
Objection to Specification - Minor
The disclosure received 09/14/2021is objected to because of the following informalities:
Throughout the specification, the terms/phrases referring to the various quadrants appear as either hyphenated or non-hyphenated throughout the text.  For instance, not only are the phrases “high heel”, “low heel”, “high toe” and “low toe” present sporadically throughout the specification, but also the phrases “high-heel”, “low-toe”, “high-toe” and “low-toe” are prevalent.  Applicant should make an attempt to more consistently draft the phrases related to the various quadrants, as this would help to ensure that future text searching of the disclosure captures all of the relevant occurrences of these phrases. Appropriate correction is required.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 22, “high-toe” should perhaps read --high toe-- so as to maintain uniformity with the way in which the remaining quadrants are designated, namely “low toe”, “high heel” and “low heel”.   In line 32, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -40 g-in2.   Likewise, in line 33, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below -25 g-in2.   Also, in lines 32 and 33, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 
As to claim 2, this dependent claim shares the indefiniteness of claim 1.
As to claim 3, line 3, should --between-- follow “density”?
As to claim 4, this dependent claim shares the indefinites of claims 1 and 3.
As to claim 5, line 1, this claim improperly depends from a subsequent claim. It is assumed that this claim should have depended from claim 1.  Applicant is asked to clarify the dependency.  Moreover, in line 2, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -20 g-in2.   Likewise, in line 3, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below -50 g-in2. Also, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 
As to claim 6, this dependent claim shares the indefiniteness of claim 1. 
As to claim 7, line 4,  the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the measurement of the sides of the cubic shape should be less than 10 mm. 
As to claims 8-10, these dependent claims share the indefiniteness of claim 1. 
As to claim 11, line 44, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -40 g-in2.   Likewise, in line 45, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below -25 g-in2. Also, in lines 44 and 45, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 
As to claim 12, in each of lines 2, 4, 6 and 8, the term “approximately” in describing the line defined with reference to the z-axis and the x-axis is indefinite, as the scope of what is meant by the recited equation “z=(0.35/x)” cannot be readily ascertained.  Note, the specification does not set forth any interpretation of this equation insofar as what it may approximately represent.  See specification, paragraph [00125]. 
As to claim 13, this claim shares the indefiniteness of claims 11 and 12.
As to claim 14, line 2, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -20 g-in2.   Likewise, in line 3, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below -50 g-in2.  Also, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 
As to claim 15, this dependent claim shares the indefiniteness of claim 11.
As to claim 16, line 4,  the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the measurement of the sides of the cubic shape should be less than 10 mm. 
As to claims 17 and 18, these dependent claims share the indefiniteness of claim 11.
As to claim 19, line 38, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -40 g-in2.   Likewise, in line 39, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below -25 g-in2. Also, in lines 38 and 39, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 
As to claim 20, line 2, the open-ended numerical range emphasized by the language “greater than” renders the claim indefinite, as there is no clear way to understand, in light of the specification, how much greater the Ixy product may be above -20 g-in2.   Likewise, in line 3, the language “less than” is indefinite, as there is no clear way to understand, in light of the specification, how much less the Ixz product may be below 50 g-in2.  Also, in line 3, did the applicant intend to recite --  -50 g-in2-- instead of “50 g-in2”?  Also, the units identifying product of inertia Ixy and Ixz have been identified as “g-in2”.  This non-metric notation is generally reserved to distinguish measurements of surface density or areal density.  The unit of measurement most often recognized in the golf club head art for product of inertia is g-cm2.  An explanation is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US PUBS 2016/0263449) in view of Stites (US PUBS 2010/0267466), Wood (USPN 5,547,426) and Galloway (US PUBS 2005/0003903).  
As to claim 1, Morales shows a golf club head comprising: a face; a rear; a toe end; a heel end opposite the toe end; a top rail; a sole opposite the top rail and a hosel (i.e. see annotated FIG. 1, below:

    PNG
    media_image2.png
    674
    1042
    media_image2.png
    Greyscale

Morales further shows a latticed region comprising a plurality of lattice units (i.e., FIGS. 4, 6 and 18), each lattice unit comprising a unit scaffolding surrounded by empty space (i.e., FIG. 6 clearly shows empty space between the lattice units); wherein the golf club head comprises a head volume, a head mass, and a center of gravity (i.e., every golf club head includes a volume, a mass and a center of gravity); the latticed region comprises a total lattice volume and a lattice mass (i.e., looking at FIGS. 1-4, 17 and 18, it is clear that the latticed region occupies a volume and that this volume of lattice units collectively must include a measurable mass); the total lattice volume is bounded by a surface that is defined by a plurality of perimeter-most points of the plurality of lattice units (i.e., FIGS. 1, 4 and 18 show that the lattice volume is bounded by the perimeter of the club head face structure and paragraph [0053] notes that the lattice may extend to the face plate edge);  the face, the rear, the top rail, and the sole enclose an internal cavity (i.e., paragraph [0053] notes a welding between the face and the body, implying that the body is made of metal, while paragraph [00152] states that the club head may be a wood-type club head, which is typically formed with an interior hollow and therefore one may clearly conclude that the face, rear, top rail and sole form an internal cavity); a y-axis extends through the center of gravity from the top rail to the sole; an x-axis extending through the center of gravity from the heel end to the toe end, wherein the x-axis is perpendicular to the y-axis; a z-axis extending through the center of gravity from the face to the rear, wherein the z-axis is perpendicular to the y-axis and the x-axis (i.e., the previous language is simply setting forth a common XYZ cartesian coordinate system that is commonly used to identify a geometric center or center of gravity location of the club head); the golf club head comprises a plurality of quadrants including a high-toe quadrant, a low toe quadrant, a high heel quadrant, and a low heel quadrant; wherein the plurality of quadrants are divided by the x-axis and the y-axis (i.e., FIG. 22 clearly discerns a high toe quadrant (22522), a low-toe quadrant (22500), a high heel quadrant (22521) and a low heel quadrant (22524); an effective density of the latticed region equals the mass divided by the total lattice volume (i.e., as previously noted, the latticed region includes a mass and occupies a volume and thus an effective density may be established); the golf club head has a top rail to sole moment of inertia Iyy, a heel to toe moment of inertia Ixx, a face to rear moment of inertia Izz, a product of inertia Ixy about the x- axis and y-axis and a product of inertia Ixz about the x-axis and the z-axis (i.e., these claimed moment of inertia designations and product of inertia designations are common to all wood-type club heads).
	Morales differs from the claimed invention in that Morales does not explicitly disclose “the effective density of the latticed region varies between 0 g/mm3 and 0.0075 g/mm3; the effective density of the latticed region is greater within the high toe quadrant and the low heel quadrant than within the low toe quadrant and the high heel quadrant”…”the Ixy product of inertia is greater than or equal to -40 g-in2; and the Ixz product of inertia is less than or equal to -25 g-in2”.  Note, Morales does state that the concentration and/or size of the cells in the lattice units may be varied, as discussed in paragraphs [0080], [0081].  The concentration of the lattice units clearly relates to managing the weight and mass location considerations (i.e., BACKGROUND, paragraph [0003]).  With this in mind, the teaching reference to Wood is introduced to show that it is old in the art to concentrate weight at the high toe and low heel quadrants as compared to the low toe and high heel quadrants in order to provide club head balance along a preferred diagonal reference line and to expand the sweet spot of the club head (i.e., see the Abstract, along with col . 3, lines 48-62 and col. 4, lines 50-57 in Wood).  In view of the combined teachings to Morales and Wood, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales to arrange for the effective density of the latticed region to be greater within the high toe quadrant and the low heel quadrant than within the low toe quadrant and the high heel quadrant so that the sweet spot of the club head is expanded for improved club head performance.  Although neither Morales nor Wood provides the exact claimed value for the effective density, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Further, the prior art to Galloway teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claims 2-4, here again the motivation to alter the effective density in any of the high heel, high toe, low heel and low toe regions stems from a reading of Morales, which states that the concentration and/or size of the cells in the lattice units may be varied, as discussed in paragraphs [0080], [0081].  The concentration of the lattice units clearly relates to managing the weight and mass location considerations (i.e., BACKGROUND, paragraph [0003]).  With this in mind, the teaching reference to Wood is introduced to show that it is old in the art to concentrate weight at the high toe and low heel quadrants as compared to the low toe and high heel quadrants in order to provide club head balance along a preferred diagonal reference line and to expand the sweet spot of the club head (i.e., see the Abstract, along with col . 3, lines 48-62 and col. 4, lines 50-57 in Wood).  In view of the combined teachings to Morales and Wood, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales to arrange for the effective density of the latticed region to be greater within the high toe quadrant and the low heel quadrant than within the low toe quadrant and the high heel quadrant so that the sweet spot of the club head is expanded for improved club head performance.  Although neither Morales nor Wood provides the exact claimed value for the effective density, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 5, here again the motivation to provide a suitable product of inertia stems from a reading of Galloway, which teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 6, each lattice unit of the plurality of lattice units (i.e., elements 18240, 18242; FIG. 18; paragraph [0080] in Morales) comprises a unit scaffolding structure (i.e., FIG. 18; the shape of the cell walls extending between cells 18242 of cell lattice 18240; paragraph [0082]) and structured as a diamond (i.e., paragraph [0082]; the cells of the cell lattice are able to be shaped as diamonds). 
As to claims 7 and 9, while Morales does not specifically disclose that “the latticed region comprises between 10 and 50 lattice units; and each lattice unit of the plurality of lattice units comprises a cubic shape with sides measuring equal to or less than 10 mm” and that “the beams comprise thicknesses ranging inclusively between 0.5 mm and 5 mm”, these requirements appear to be related to the relative dimensions of the lattice units. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Here, the skilled artisan, through routine experimentation, would have found it obvious to dimension the lattice units identified in Morales in order to control both the strength and weight of the unit scaffolding.  
As to claims 8 and 9, the unit scaffolding of each lattice unit of the plurality of lattice units connects to the unit scaffolding of an adjacent lattice unit.  See FIG. 6 in Morales.  The unit scaffolding may be considered to comprise “beams”, as broadly as claimed. 
As to claim 10, Morales makes use of titanium alloy (i.e., paragraph [0050]). 
As to claim 11, Morales shows a golf club head comprising: a face; a rear; a toe end; a heel end opposite the toe end; a top rail; a sole opposite the top rail and a hosel (i.e. see annotated FIG. 1, herein below.  Morales further shows a latticed region comprising a plurality of lattice units (i.e., FIGS. 4, 6 and 18), each lattice unit comprising a unit scaffolding surrounded by empty space (i.e., FIG. 6 clearly shows empty space between the lattice units); wherein the golf club head comprises a head volume, a head mass, and a center of gravity (i.e., every golf club head includes a volume, a mass and a center of gravity); the latticed region comprises a total lattice volume and a lattice mass (i.e., looking at FIGS. 1-4, 17 and 18, it is clear that the latticed region occupies a volume and that this volume of lattice units collectively must include a measurable mass);
     
    PNG
    media_image2.png
    674
    1042
    media_image2.png
    Greyscale

the total lattice volume is bounded by a surface that is defined by a plurality of perimeter-most points of the plurality of lattice units (i.e., FIGS. 1, 4 and 18 show that the lattice volume is bounded by the perimeter of the club head face structure and paragraph [0053] notes that the lattice may extend to the face plate edge);  the face, the rear, the top rail, and the sole enclose an internal cavity (i.e., paragraph [0053] notes a welding between the face and the body, implying that the body is made of metal, while paragraph [00152] states that the club head may be a wood-type club head, which is typically formed with an interior hollow and therefore one may clearly conclude that the face, rear, top rail and sole form an internal cavity); a y-axis extends through the center of gravity from the top rail to the sole; an x-axis extending through the center of gravity from the heel end to the toe end, wherein the x-axis is perpendicular to the y-axis; a z-axis extending through the center of gravity from the face to the rear, wherein the z-axis is perpendicular to the y-axis and the x-axis (i.e., the previous language is simply setting forth a common XYZ cartesian coordinate system that is commonly used to identify a geometric center or center of gravity location of the club head;  the golf club head comprises a plurality of quadrants including a high heel region comprises the hosel and a portion of the heel end and the top rail; the high heel region is located above and towards the heel end from the center of gravity; a low heel region comprises a portion of the heel end and the sole; the low heel region is located below and towards the heel end from the center of gravity; a high toe region comprises a portion of the toe end and the top rail; the high toe region is located above and towards the toe end from the center of gravity; a low toe region comprises a portion of the toe end and the sole; the low toe region is located below and towards the toe end from the center of gravity, wherein the plurality of quadrants are divided by the x-axis and the y-axis (i.e., FIG. 22 clearly discerns a high toe quadrant (22522), a low-toe quadrant (22500), a high heel quadrant (22521) and a low heel quadrant (22524); an effective density of the latticed region equals the mass divided by the total lattice volume (i.e., as previously noted, the latticed region includes a mass and occupies a volume and thus an effective density may be established); the golf club head has a top rail to sole moment of inertia Iyy, a heel to toe moment of inertia Ixx, a face to rear moment of inertia Izz, a product of inertia Ixy about the x-axis and y-axis and a product of inertia Ixz about the x-axis and the z-axis (i.e., these claimed moment of inertia designations and product of inertia designations are common to all wood-type club heads).
	Morales differs from the claimed invention in that Morales does not explicitly disclose that “the high heel region comprises a high heel thinned lattice; the low toe region comprises a low toe thinned lattice”, and that “the effective density of the latticed region varies between 0 g/mm3 and 0.0075 g/mm3; the effective density of the latticed region is greater within the high toe region and the low heel region than within the low toe region and the high heel region”… “the Ixy product of inertia is greater than or equal to -40 g-in2 and the Ixz product of inertia is less than or equal to -25 g-in2”.  Note, Morales does state that the concentration and/or size of the cells in the lattice units may be varied, as discussed in paragraphs [0080], [0081].  The concentration of the lattice units clearly relates to managing the weight and mass location considerations (i.e., BACKGROUND, paragraph [0003]).  With this in mind, the teaching reference to Wood is introduced to show that it is old in the art to concentrate weight at the high toe and low heel regions as compared to the low toe and high heel regions in order to provide club head balance along a preferred diagonal reference line and to expand the sweet spot of the club head (i.e., see the Abstract, along with col . 3, lines 48-62 and col. 4, lines 50-57 in Wood).  In view of the combined teachings to Morales and Wood, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales to arrange for the effective density of the latticed region to be greater within the high toe region and the low heel region than within the low toe region and the high heel region so that the sweet spot of the club head is expanded for improved club head performance.  Having a greater concentration (i.e., a higher effective density) of lattice units within the high toe and low heel regions would essentially amount to a lower concentration of lattice units in the high heel and low toe regions and would thus translate into “a high heel thinned lattice” and a “low toe thinned lattice”.  Although neither Morales nor Wood provides the exact claimed value for the effective density, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Further, the prior art to Galloway teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 14, here again the motivation to provide a suitable product of inertia stems from a reading of Galloway, which teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 15, each lattice unit of the plurality of lattice units (i.e., elements 18240, 18242; FIG. 18; paragraph [0080] in Morales) comprises a unit scaffolding structure (i.e., FIG. 18; the shape of the cell walls extending between cells 18242 of cell lattice 18240; paragraph [0082]) and structured as a diamond (i.e., paragraph [0082]; the cells of the cell lattice are able to be shaped as diamonds). 
As to claims 16 and 18, while Morales does not specifically disclose that “the latticed region comprises between 10 and 50 lattice units; and each lattice unit of the plurality of lattice units comprises a cubic shape with sides measuring equal to or less than 10 mm” and that “the beams comprise thicknesses ranging inclusively between 0.5 mm and 5 mm”, these requirements appear to be related to the relative dimensions of the lattice units.  In Garner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Here, the skilled artisan, through routine experimentation, would have found it obvious to dimension the lattice units identified in Morales in order to control both the strength and weight of the unit scaffolding.  
As to claims 17 and 18, the unit scaffolding of each lattice unit of the plurality of lattice units connects to the unit scaffolding of an adjacent lattice unit.  See FIG. 6 in Morales.  The unit scaffolding may be considered to comprise “beams”, as broadly as claimed.  
As to claim 19, Morales shows a golf club head comprising: a face; a rear; a toe end; a heel end opposite the toe end; a top rail; a sole opposite the top rail and a hosel (i.e. see annotated FIG. 1, below:

    PNG
    media_image2.png
    674
    1042
    media_image2.png
    Greyscale

Morales further shows a latticed region comprising a plurality of lattice units (i.e., FIGS. 4, 6 and 18), each lattice unit comprising a unit scaffolding surrounded by empty space (i.e., FIG. 6 clearly shows empty space between the lattice units); wherein the golf club head comprises a total volume, a total mass, and a center of gravity (i.e., every golf club head includes a volume, a mass and a center of gravity); the latticed region comprises a total latticed region volume and a lattice mass (i.e., looking at FIGS. 1-4, 17 and 18, it is clear that the latticed region occupies a volume and that this volume of lattice units collectively must include a measurable mass); the face, the rear, the top rail, and the sole enclose an internal cavity (i.e., paragraph [0053] notes a welding between the face and the body, implying that the body is made of metal, while paragraph [00152] states that the club head may be a wood-type club head, which is typically formed with an interior hollow and therefore one may clearly conclude that the face, rear, top rail and sole form an internal cavity); the filled volume is the volume occupied by the unit scaffolding of the plurality of lattice units; a y-axis extends through the center of gravity from the top rail to the sole; an x-axis extending through the center of gravity from the heel end to the toe end, wherein the x-axis is perpendicular to the y-axis; a z-axis extending through the center of gravity from the face to the rear, wherein the z-axis is perpendicular to the y-axis and the x-axis; (i.e., the previous language is simply setting forth a common XYZ cartesian coordinate system that is commonly used to identify a geometric center or center of gravity location of the club head); the golf club head has a top rail to sole moment of inertia Iyy, a heel to toe moment of inertia Ixx, a face to rear moment of inertia Izz, a product of inertia Ixy about the x- axis and y-axis, and a product of inertia Ixz about the x-axis and the z-axis (i.e., these claimed moment of inertia designations and product of inertia designations are common to all wood-type club heads). 
Morales differs from the claimed invention in that Morales does not explicitly disclose that “the filled volume is between 5% and 50% of the total latticed region volume; each lattice unit comprises a total unit volume, a filled unit volume, and an effective density; across the plurality of lattice units, an increase in the filled unit volume of each lattice unit increases the effective density of said lattice unit; the effective density of the plurality of lattice units increases from the sole towards the top rail of the golf club head within a region that is towards the toe end from the center of gravity; the effective density of the plurality of lattice units decreases from the sole towards the top rail of the golf club head within a region that is towards the heel end from the center of gravity; the Ixy product of inertia is greater than or equal to -40 g-in2; and the Ixz product of inertia is less than or equal to -25 g-in2”.  Insofar as the filled volume and effective density requirements, note that Morales, at paragraph [0080]. states:
“[i]n the same or other examples, the walls between cells 18242 of cell lattice 18240 can increase in thickness towards the center of target strike region 18150. In other examples, the size of cells 18242, and/or the thickness of the walls therebetween, can increase or decrease in size towards another region of faceplate 18100, such as towards the crown region, the sole region, the heel region, and/or the toe region”. 

In addition, at paragraph [0081], Morales states:
“the size of cells 18242 can decrease or increase as a function of distance from the center of target strike region 18150. In other examples, however, the size and/or concentration of cells 18242 can change relative to another feature of the faceplate, such as by increasing or decreasing from top edge to bottom edge or the face plate, and/or such as by increasing or decreasing from heel end to toe end of the face plate. In some embodiments, cells 18242 can decrease in size or dimension between approximately 1% to approximately 10% from cell to cell as the distance to the center of target strike region 18150 shortens. In the same or other embodiments, a distance between cells 18242 can increase between approximately 1% to approximately 10% from cell to cell as the distance to the center of target strike region 18150 shortens. There can also be example where the change in size or concentration of cells 18242, relative to the center of target strike region 18150, can change in a non-linear and/or a step function fashion”.  

This increase or decrease in size of the cells and cell walls, in part, dictates the  percentage of the volume of the latticed region as well as the density of the plurality of lattice units.   With this in mind, the teaching reference to Wood is introduced to show that it is old in the art to concentrate weight at the high toe and low heel regions as compared to the low toe and high heel regions in order to provide club head balance along a preferred diagonal reference line and to expand the sweet spot of the club head (i.e., see the Abstract, along with col . 3, lines 48-62 and col. 4, lines 50-57 in Wood).  In view of the combined teachings to Morales and Wood, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales to arrange for the effective density of the latticed region to increase from the sole towards the top rail of the golf club head within a region that is towards the toe end from the center of gravity and to arrange for the effective density of the plurality of lattice units to decrease from the sole towards the top rail of the golf club head within a region that is towards the heel end from the center of gravity for improved club head performance.  Further, the prior art to Galloway teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to claim 20, here again the motivation to provide a suitable product of inertia stems from a reading of Galloway, which teaches that it is old in the art to provide the product moments of inertia Ixy and Ixz with an absolute value of less than 100 grams-centimeters squared so that the club head may exhibit improved mass distribution that provides the club head with enhanced properties so that backspin and sidespin of a struck golf ball may be optimized (i.e., see paragraph [0079] and paragraph [0121], which incorporates USPN 6,425,832 by reference; see the Abstract and col. 2, lines 38-54 in the referenced ‘832 patent).  In view of the further teachings in Galloway, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Morales by incorporating a Ixy product of inertia and a Ixz product of inertia that together improve the performance of the club head insofar as being able to optimize the backspin and sidespin characteristics of the club head.  Although neither Galloway nor Wood provides the exact claimed values for product of inertia, such would have been attainable through routine experimentation.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 1 and 3 in Raymont;
Fig. 1 in Aizawa;
Fig. 2 in Straza;
Figs. 9 and 15 in Allen (‘941);
Figs. 4 and 10 in Allen (‘021);
Fig. 2 in Kobayashi;
Figs. 2 and 9 in Cameron;
Fig. 9 in Takeda;
Fig. 2 in Naruo;
Cackett discusses product of inertia;
Fig. 3 in Sun;
Fig. 1 in Ehlers;
Fig. 8 in Rohrer;
Fig. 11 in Allen (‘178);
Fig. 4 in Soracco;
Figs. 10 and 20 in Stites (‘623);
Fig. 20 in Boyd (‘701);
Fig. 8 in Boyd (‘747);
Fig. 7H in Cardani;
Woodward discusses moment of inertia and product of inertia;
See paragraph [0069] in Stites (‘466);
See paragraph [0072] in Stites (‘467);
See Figs. 32, 33, 36 and 37 in Schweigert;  and Figs. 7A, 7B and 9 in Greensmith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        333